1                                                                              JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   HAIM ATTIAS,                                ) Case No. CV 18-2334-DMG (JCx)
                                                 )
12                            Plaintiff,         ) JUDGMENT
                                                 )
13               v.                              )
                                                 )
14   KRISTINE R. CRANDALL,                       )
     Acting Center Director of Nebraska          )
15   Service Center, U.S. Citizenship and        )
     Immigration Services,                       )
16                                               )
                                                 )
17                            Defendant.         )
18
19         On October 17, 2018, the Court granted Defendant Kristine R. Crandall’s motion
20   for summary judgment and denied Plaintiff Haim Attias’ motion for summary judgment.
21   Accordingly, IT IS ORDERED, ADJUDGED, AND DECREED that Judgment is entered
22   against Plaintiff Haim Attias and in favor of Defendant Kristine R. Crandall.
23
24   DATED: October 17, 2018
25
26                                                            DOLLY M. GEE
                                                      UNITED STATES DISTRICT JUDGE
27
28



                                                -1-
